
	
		I
		112th CONGRESS
		1st Session
		H. R. 1247
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2011
			Mr. West introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To reduce the amounts otherwise authorized to be
		  appropriated to the Department of Defense for studies, analysis, and
		  evaluations.
	
	
		1.Reduction in amounts
			 otherwise authorized to be appropriated to the Department of Defense for
			 studies, analysis, and evaluationsThe following amounts otherwise authorized
			 to be appropriated for fiscal year 2012 for the Department of Defense are
			 hereby reduced by 10 percent:
			(1)The amount for Operation and Maintenance
			 for the Army, for studies, analysis, and evaluations.
			(2)The amount for Operation and Maintenance
			 for the Navy, for studies, analysis, and evaluations.
			(3)The amount for Operation and Maintenance
			 for the Marine Corps, for studies, analysis, and evaluations.
			(4)The amount for Operation and Maintenance
			 for the Air Force, for studies, analysis, and evaluations.
			(5)The amount for Operation and Maintenance
			 for Defense-wise activities, for studies, analysis, and evaluations.
			
